DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Arguments	2
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	8
Conclusion	8


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/30/21.  Claims 1-16 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues the amendment is not disclosed by the prior art (see pg. 6-7).  This argument is considered moot in view of a new ground of rejection necessitated by applicant’s amendment and the rejection is cited infra.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) in view of Lin (US 2016/0273755 A1).
Regarding claim 1, Glaser discloses a method of monitoring plant growth in an indoor farm, the method comprising: receiving, from an image sensor, raw image data that represents a plant being monitored (see 0054-0056); detecting a growth phase of the plant being monitored based on the received raw image data, wherein the growth phase of the plant being monitored is detected using a neural network that performs computer-based image analysis on the received raw image data (see 0057).  Glaser does not teach selecting a wavelength of light to apply to the plant being monitored based on the detected growth phase of the plant being monitored; and applying the selected wavelength of light to the plant being monitored by sending a signal to a light fixture located proximate to the plant being monitored to adjust the output of the light fixture to the selected wavelength.
Lin, in the same field of endeavor, teaches selecting a wavelength of light to apply to the plant being monitored based on the detected growth phase of the plant being monitored (see 0038, adapting the light to the growth of the plant”); and applying the selected wavelength of light to the plant being monitored by sending a signal to a light fixture located proximate to the plant being monitored to adjust the output of the light fixture to the selected wavelength (see 0038; “change the wavelength of the light”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser to utilize the limitations as suggested by Lin.  The suggestion/motivation for doing so would have been to enhance the acceleration of the growth of the plant (see 0038).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Regarding claims 2-3, Glaser discloses comparing the received raw image data of the plant being monitored against a known growth phase for a plant of the same type as the plant being monitored (see 0057); detecting plant stress of the plant being monitored based on the detected growth phase (see 0015).
Regarding claim 9, Glaser discloses detecting a plant pathogen of the plant being monitored based on the received raw image data of the plant being monitored (see 0053).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) with Lin (US 2016/0273755 A1), and further in view of Upadhyaya et al (US 2014/0326801 A1).
Regarding claim 4, Glaser with Lin teaches all elements as mentioned above in claim 1.  Glaser with Lin does not teach expressly environmental temperature of the plant being monitored that is received from a temperature sensor located in the indoor farm.
Upadhyaya, in the same field of endeavor, teaches environmental temperature of the plant being monitored that is received from a temperature sensor located in the indoor farm (see 0019).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser with Lin to utilize the limitations as suggested by Upadhyaya.  The suggestion/motivation for doing so would have been to enhance the detection process by making it inexpensive and easy to use (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser with Lin, while the teaching of Upadhyaya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1)  with Lin (US 2016/0273755 A1), and further in view of Johnson (US 2014/0035752 A1).
Regarding claim 5, Glaser with Lin teaches all elements as mentioned above in claim 1.  Glaser with Lin does not teach expressly notifying a user of the detected plant stress.
Johnson, in the same field of endeavor, teaches notifying a user of the detected plant stress.  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser with Lin to utilize the limitations as suggested by Johnson.  The suggestion/motivation for doing so would have been to enhance the corrective process by enabling it to be consistent, repeatedly and economical (see 0015).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser with Lin, while the teaching of Johnson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) with Lin (US 2016/0273755 A1), and further in view of Greenberg et al (US 2018/0082375 A1).
Regarding claims 10-13, Glaser with Lin teaches all elements as mentioned above in claim 1.  Glaser with Lin does not teach expressly predicting a harvest date of the plant being monitored based on the detected of the plant being monitored, wherein the predicted harvest date is determined using an artificial-intelligence model; notifying a user of the predicted harvest date; determining whether the plant being monitored is ready for harvest based on the detected growth phase of the plant being monitored, wherein the determination of whether the plant is ready for harvest is made using an artificial-intelligence model; notifying a user when the plant is ready for harvest.
Greenberg, in the same field of endeavor, teaches predicting a harvest date of the plant being monitored based on the detected of the plant being monitored, wherein the predicted harvest date is determined using an artificial-intelligence model (see 0039, 0056, 0079); notifying a user of the predicted harvest date (see 0039, 0056, 0079); determining whether the plant being monitored is ready for harvest based on the detected growth phase of the plant being monitored, wherein the determination of whether the plant is ready for harvest is made using an artificial-intelligence model (see 0039, 0056, 0079); notifying a user when the plant is ready for harvest (see 0039, 0056, 0079).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser with Lin to utilize the limitations as suggested by Greenberg.  The suggestion/motivation for doing so would have been to enhance the estimation process by anticipating plant loss and spoilage (see 0004).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser with Lin, while the teaching of Greenberg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6-8, 14-16, none of the references of record alone or in combination suggest or fairly teach all of the limitations.  



Conclusion
Claims 1-5, 9-13 are rejected.  Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666